DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Claims 1, 10 have been amended. The status of claim 1-17 remains pending.


Response to Arguments
3.	Applicant's arguments filed on January 14, 2021 have been fully considered but they are not persuasive.

4.	Regarding the 103 rejection of claims 1-4, 7, 10-13 and 16, the Applicant alleged that the “cited NPL reference teaches that a complete MAC PDU in a message 3 buffer (e.g. all MAC subPDUs-including  MAC CEs if contained in the MAC PDU are indicated to a multiplexing entity and used from a subsequent transmission. IN Contrast, claims 1, 10 as amended recite only the MAC subPDUs carrying MAC SDU from a message 3 buffer are included in a subsequent transmission”.
	In response, the Examiner respectfully disagrees because the combination when considered as a whole under the broadest reasonably interpretation does teach the Applicant claim invention as currently constituted.
	The Examiner would like to remind the Applicant that the units of a MAC PDU are SDUs or transport block which are clearly disclosed by the combination.
. 


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

7.	Claims 1-4, 7 10-13, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al (US  2012/0127930 A1) in view  the NPL listed in the IDS-VIVO, August 20-24, 2018).

  	Regarding claim 1 (Currently Amended), Nguyen et al (US 2012/0127930 A1) discloses a method (see, uplink data transmission based on RACH procedure, including an uplink grant, section 0065) comprising: in response to a medium access control protocol data 
unit being in a message 3 buffer  (see, MSG3 in relation to amount of data its uplink data/MAC PDUs and associated BSR, section 0064-0066, noted: the MSG3 includes metadata/uplink data in the UE’s buffer to enable efficient scheduling by the eNB, section 0066) and receiving an uplink grant (see, the uplink grant allocated in MGS3, section 0065-0066, noted: in the response MSG3 of the UE includes metadata): obtaining the medium access control protocol data unit from the message 3 buffer (section 0068-0069-the UE uplinks the data in tis buffer based on the grant in relation to MSG3, see, based on MSG3 message, the eNodeB/base station recognizes the present of data, uplink data buffer includes MAC PDUs, section 0066, 070, line 1-3, noted: the MSG3 includes metadata/uplink data in the UE’s buffer to enable efficient scheduling by the eNB, section 0066).
	Nguyen ‘930 discloses all the claim limitation but fails to explicitly teach:  if a first size of the uplink grant does not match a second size of the medium access control protocol data unit: indicating to a multiplexing and assembly entity to include medium access control sub-protocol data units carrying medium access control service data units from the obtained medium access control protocol data unit in a subsequent uplink transmission;  and obtaining the medium access control protocol data unit from the multiplexing and assembly entity.
	However, the NPL listed in the IDS discloses: if a first size of the uplink grant does not match a second size of the medium access control protocol data unit (fig. 1, Proposal 2, see, the MAC PDU retrieved from the MSG3 buffer of the CFRA is re-constructed if the uplink grant size indicated by the CFRA RAR is different from the MAC PDU size): indicating to a multiplexing and assembly entity to include only medium access control sub-protocol data units carrying medium access control service data units from the obtained medium access control protocol data unit in a subsequent uplink transmission (fig. 1, Multiplexing and Assembly Entity-multiplexing of MAC Control Elements and MAC SDUs, section 2.2., the MAC PDU is constructed  by firstly using the LCP procedure and then using the multiplexing procedure, noted: the MUX entity and Assembly Entity is implicitly used for the re-construction of a new MAC PDU);  and obtaining the medium access control protocol data unit from the multiplexing and assembly entity (fig. 1, see, new MAC PDU obtained from the Multiplexing and Assembly Entity).

 	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the technique of reconstructing of MGS3 MAC PDU disclosed in the 3GPP by VIVO into the RACH method and system of Nguyen ‘930.  The motivation would have been to provide allocation of uplink grant based on the reconstruction of MAC PDU.

	Nguyen discloses the uplink grant in RACH response message in the above rejection but fails to explicitly teach: Regarding claim 2, the method of claim 1, wherein receiving the uplink grant comprises receiving the uplink grant within a random access response as part of a non-contention based random access procedure.
	However, the NPL listed in the IDS discloses: Regarding claim 2, the method of claim 1, wherein receiving the uplink grant comprises receiving the uplink grant within a random access response as part of a non-contention based random access procedure (section 2.1, section 2.2., fig. 1, see, the uplink grant size of CFRA or CBRA is expected to be larger than the uplink grant size of CBRA).

	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the technique of reconstructing of MGS3 MAC PDU disclosed in the 3GPP by VIVO into the RACH method and system of Nguyen ‘930.  The motivation would have been to provide allocation of uplink grant based on the reconstruction of MAC PDU.

	Nguyen discloses the uplink grant in RACH response message in the above rejection but fails to explicitly teach: Regarding claim 3, the method, further comprising performing a logical channel prioritization procedure based on the uplink grant. 
 Regarding claim 3, the method of claim 1, further comprising performing a logical channel prioritization procedure based on the uplink grant (Section 6.1.2, Observation 4: the LCP procedure in which resources are allocated to the logical channel, and then the UE uses the allocated resources to construct the MAC PDU).
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the technique of reconstructing of MGS3 MAC PDU disclosed in the 3GPP by VIVO into the RACH method and system of Nguyen ‘930.  The motivation would have been to provide allocation of uplink grant based on the reconstruction of MAC PDU.

	Nguyen discloses the uplink grant in RACH response message in the above rejection but fails to explicitly teach: Regarding claim 4, the method of claim 3, wherein the medium access control sub-protocol data units are used as inputs to the logical channel prioritization procedure (Section 6.1.2., the MAC PDU is constructed using the LCP procedure, and the LCP procedure is not impacted when re-constructing a MAC PDU in relation to the MAC PDU stored in the Msg3 buffer, noted: the reconstruction includes the both the date buffered in the MAC and data buffered in the RLC).
 	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the technique of reconstructing of MGS3 MAC PDU disclosed in the 3GPP by VIVO into the RACH method and system of Nguyen ‘930.  The motivation would have been to provide allocation of uplink grant based on the reconstruction of MAC PDU.

	Regarding claim 7, Nguyen ‘930 as modified by NIVO (NPL) discloses the method of claim 1, further comprising instructing the multiplexing and assembly entity to generate medium (NIVO, fig. 1, section 2.2-REconstrcutions of the Msg3 MAC PDU, where the reconstructed MAC PDU is made up of MAC Control Elements and MAC SDUs).
		In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the technique of reconstructing of MGS3 MAC PDU disclosed in the 3GPP by VIVO into the RACH method and system of Nguyen ‘930.  The motivation would have been to provide allocation of uplink grant based on the reconstruction of MAC PDU.

	Regarding claim 10 (Currently Amended), Nguyen ‘930 discloses an apparatus (fig. 2, UE 204 that is wirelessly coupled to eNB 202, the UE receives RACH message to acquire uplink grant from a base station, section 0038-0039, 0041-0042, fig. 5, UE device 550 which includes processor 570 coupled to RF transceiver 554r/554a, section 0053-0062) comprising: a receiver (fig. 5, UE device 550 which includes processor 570 coupled to RF transceiver 554r/554a, section 0053-0062, see, uplink data transmission based on RACH procedure, including an uplink grant, section 0065);  and a processor that (fig. 5, UE device 550 which includes processor 570 coupled to RF transceiver 554r/554a, section 0053-0062): in response to a medium access control protocol data unit being in a message 3 buffer (see, MSG3 in relation to amount of data its uplink data/MAC PDUs and associated BSR, section 0064-0066, noted: the MSG3 includes metadata/uplink data in the UE’s buffer to enable efficient scheduling by the eNB, section 0066)  and the receiver (fig. 2, TX/RX of the UE 204/fig. 5, RF transceiver) receiving an uplink grant (see, the uplink grant allocated in MGS3, section 0065-0066): obtains the medium access control protocol data unit from the message 3 buffer (section 0068-0069-the UE uplinks the data in tis buffer based on the grant in relation to MSG3, see, based on MSG3 message, the eNodeB/base station recognizes the present of data, uplink data buffer includes MAC PDUs, section 0066, 070, line 1-3, noted: the MSG3 includes metadata/uplink data in the UE’s buffer to enable efficient scheduling by the eNB, section 0066). 
 	Nguyen ‘930 discloses all the claim limitation but fails to explicitly teach:  if a first size of the uplink grant does not match a second size of the medium access control protocol data unit: indicating to a multiplexing and assembly entity to include only medium access control sub-protocol data units carrying medium access control service data units from the obtained medium access control protocol data unit in a subsequent uplink transmission;  and obtaining the medium access control protocol data unit from the multiplexing and assembly entity.
	However, the NPL listed in the IDS discloses: if a first size of the uplink grant does not match a second size of the medium access control protocol data unit (fig. 1, Proposal 2, see, the MAC PDU retrieved from the MSG3 buffer of the CFRA is re-constructed if the uplink grant size indicated by the CFRA RAR is different from the MAC PDU size): indicating to a multiplexing and assembly entity to include medium access control sub-protocol data units carrying medium access control service data units from the obtained medium access control protocol data unit in a subsequent uplink transmission (fig. 1, Multiplexing and Assembly Entity-multiplexing of MAC Control Elements and MAC SDUs, section 2.2., the MAC PDU is constructed  by firstly using the LCP procedure and then using the multiplexing procedure, noted: the MUX entity and Assembly Entity is implicitly used for the re-construction of a new MAC PDU);  and obtaining the medium access control protocol data unit from the multiplexing and assembly entity (fig. 1, see, new MAC PDU obtained from the Multiplexing and Assembly Entity).
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the technique of reconstructing of MGS3 MAC PDU disclosed in the 3GPP by VIVO into the RACH method and system of Nguyen ‘930.  The motivation would have been to provide allocation of uplink grant based on the reconstruction of MAC PDU.

	Regarding claim 11, it is rejected under the same rationale as claim 2 because it comprises substantially the same limitations.
	Regarding claim 12, it is rejected under the same rationale as claim 3 because it comprises substantially the same limitations.
	Regarding claim 13, it is rejected under the same rationale as claim 4 because it comprises substantially the same limitations.
	Regarding claim 16, it is rejected under the same rationale as claim 7 because it comprises substantially the same limitations.

8.	Claims 5-6, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al (US  2012/0127930 A1) in view  the NPL listed in the IDS-VIVO, August 20-24, 2018) as applied to claims 3, 12, above, and further in view of Lee # 1 et al (US 2019/0245657 A1).
	The combination of Nguyen ‘930 and VIVO discloses all the claim limitations but fails to explicitly teach: Regarding claims 5, 14, the method of claim 3, wherein the medium access control sub-protocol data units comprising a medium access control control element are excluded from being part of the inputs. 
 	
	Regarding claims 6, 15, the method, wherein the medium access control sub-protocol data units comprising padding are excluded from being part of the inputs.

 	However, Lee #1 ‘657 from a similar field of endeavor (see, UL signal/MAC PDUs based on uplink grant by the UE, including multiplexing  of MAC SDUs into a MAC, section 0014, 0090, 0095) discloses: Regarding claims 5, 14, the method of claim 3, wherein the medium access control sub-protocol data units comprising a medium access control control element (see, MAC elements into transport blocks (section 0100, 0102) are excluded from (see, the case in which all triggered BSRs are cancelled when the UL grant is not sufficient, the BSR MAC plus subheader, section 0210, noted: there are multiple MAC CEs in the MAC PDU or transport blocks, each sub-header corresponds to MAC CE or padding, section 0226-0227) 
		In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and apparatus of multiplexing of SDUs into MAC PDU and MAC elements   as taught by Lee #1 ‘657 in the combined RACH method and system for reconstructing MAC PDU of Nguyen ‘930 and VIVO.  The motivation would have been to provide uplink transmission of MAC transport blocks based on uplink grant.

	Regarding claims 6, 15, the method, wherein the medium access control sub-protocol data units comprising padding are excluded from being part of the inputs (see, MAC elements into transport blocks (section 0100, 0102),  are excluded from being part of the inputs (see, the case in which all triggered BSRs are cancelled (i.e. discard) when the UEL is not sufficient, the BSR MAC plus subheader, section 0210, noted: there are multiple MAC CEs in the MAC PDU or transport blocks, each sub-header corresponds to MAC CE or padding, section 0226-0227, noted: the inputs are interpreted as the SDUS undergoing multiplexing).

		In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and apparatus of multiplexing of SDUs into MAC PDU and MAC elements   as taught by Lee #1 ‘657 in the combined RACH method and system for reconstructing MAC PDU of Nguyen ‘930 and VIVO.  The motivation would have been to provide uplink transmission of MAC transport blocks based on uplink grant.

9.	Claims 8, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al (US  2012/0127930 A1) in view  the NPL listed in the IDS-VIVO, August 20-24, 2018) as applied to claims 1, 10 above, and further in view of Lee #2 et al (US 2017/0311344 A1).

		The combination of Nguyen ‘930 and VIVO discloses all the claim limitations but fails to explicitly teach: Regarding claims 8, 17, the method, further comprising flushing a hybrid automatic repeat request buffer used for transmission of the medium access control protocol data unit in the message 3 buffer if a random access channel preamble from a set of contention-based random access preambles is used.
		However, Lee #2  ‘344 from a similar field of endeavor discloses: Regarding claims 8, 17, the method, further comprising flushing a hybrid automatic repeat request buffer used for transmission of the medium access control protocol data unit in the message 3 buffer if a random access channel preamble from a set of contention-based random access preambles is used (see, the UE flushes the HARQ buffer used for the transmission of the MAC PDU in the Msg3 buffer based on Contention Resolution that is not successful, the contention resolutions relates to the use of RACH preambles with respect to the uplink grant allocated, section 300, TABLE-11).
		In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the technique of flushing the Msg3 buffer based on the contention resolution as taught by Lee #2 ‘344 in the combined RACH method and system for reconstructing MAC PDU of Nguyen ‘930 and VIVO.  The motivation would have been to provide selection of RACH resources based on a timer (see, Table-11).
Claims 9, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al (US  2012/0127930 A1) in view  the NPL listed in the IDS-VIVO, August 20-24, 2018) as applied to claims 1, 10 above, and further in view of Chun et al (US 2011/0261763 A1).
		The combination of Nguyen ‘930 and VIVO discloses all the claim limitations but fails to explicitly teach: Regarding claims 9, 18, the method, further comprising flushing a hybrid automatic repeat request buffer used for transmission of the medium access control protocol data unit in the message 3 buffer before processing the uplink grant.
		However, Chun ‘763 from a similar field of endeavor discloses: Regarding claims 9, 18, the method, further comprising flushing a hybrid automatic repeat request buffer used for transmission of the medium access control protocol data unit in the message 3 buffer before processing the uplink grant (fig. 6, see, the UE flushes the MAC PDU from the Msg3 buffer before the failures of the contention resolution procedure, which implicitly means that the uplink grant/resource has not been allocated yet, section 0100).
		In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the technique of flushing the Msg3 buffer in HARQ operation based on the contention resolution as taught by Chun ‘763 in the combined RACH method and system for reconstructing MAC PDU of Nguyen ‘930 and VIVO.  The motivation would have been to provide resource conservation by preventing unnecessary retransmission (section 0065).

Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123.  The examiner can normally be reached on 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.